Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 14-16,22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the term “regular” is indefinite, what is the exact scope difference between regular vs. irregular as ‘regular’ is not defined by the original disclosure or claim?  It seems similar to a relative term of degree in this case.
Claim 14 recites “at least two stitches to at most five stitches”. It is unclear what exactly a stitch is a it is given no reference number in the specification or drawing. 
Claim 15 recites “intersecting knitted loops”. It is unclear what exactly these are as there are no reference numbers in the specification or drawing. 
Claim 16 recites “wherein said light transmitting material has a first direction, further wherein said material is formed from knitted yarns, wherein each knitted yarn includes a series of loops extending in said first direction, each series of knitted loops being periodically interlocked with adjacent series of knitted loops on opposite sides thereof”. It is unclear what this is describing as there are no corresponding reference numbers or figures to indicate where the interlocking is taking place or how this is accomplished.
Regarding claim 22, the phrase “grid-like” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claims are being examined as best understood.
Specification
The disclosure is objected to because of the following informalities:
  Claim 14 recites “at least two stitches to at most five stitches”. It is unclear what exactly a stitch is as it is given no reference number in the specification or drawing. 
Claim 15 recites “intersecting knitted loops”. It is unclear what exactly these are as there are no reference numbers in the specification or drawing. 
Claim 16 recites “wherein said light transmitting material has a first direction, further wherein said material is formed from knitted yarns, wherein each knitted yarn includes a series of loops extending in said first direction, each series of knitted loops .
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the intersecting knitted loops, loops being periodically interlocked and at least two stitches to at most five stitches must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


As best understood, claims 1-5,9-10 and 12 -18 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Toye AU2018100144.
In regard to claims 1-5,9-10 and 12-18  Toye ‘144 discloses a covering for an architectural feature, said covering comprising: 
A light transmitting material (11) that extends vertically, said light transmitting material having an openness factor of about 60%, 70%, 75% or greater (states that it can have a cover factor up to between 2% and 90%, thus an openness factor between 10% and 98%)
Said light transmitting material comprising a pattern of geometric shapes, said geometric shapes having six sides or greater.  (shown in Figure 4)
Wherein said geometric shapes comprise regular polygons.  (Figure 4)
Wherein said geometric shapes comprise hexagons.  (Figure 4) 
Wherein said light transmitting material (11) comprises a knitted fabric.  (page 7, states that it is knitted construction)
Wherein said knitted fabric is formed from monofilament yarns.  (page 10, paragraph 3, lines 1-2)
Wherein each side of each hexagon is formed by at least two monofilament yarns.  (shown in Figure 4 with multiple yarns per side)
Wherein said geometric shapes are in a pattern of alternating columns, said columns extending in a length direction of said light transmitting material.  (Figure 4)
Wherein said light transmitting material (11) has a first direction (vertical) and wherein said hexagons each include two sides parallel to said first direction and wherein said two sides each include at least one stitch, and wherein said sides 
Said two sides parallel to said first direction each include at least two stiches to at most five stitches, wherein said stitches are formed by intersecting knitted loops. (Figure 4 appears to show between 2 and five stitches as best understood)
Wherein said light transmitting material (11) has a first direction, further wherein said material is formed from knitted yarns, wherein each knitted yarn includes a series of loops extending in said first direction, each series of knitted loops being periodically interlocked with adjacent series of knitted loops on opposite sides thereof. (Figure 4)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toye AU2018100144 in view of Rubinoff 2015/0337592.
In regard to claim 6, Toye ‘144 fails to disclose: 
Wherein said monofilament yarns have a diameter of from about 25 microns to about 1000 microns.  
Wherein said light transmitting material has a basis weight of from about 30 gsm to about 800 gsm.
Rubinoff ‘592 discloses:
Wherein said monofilament yarns have a diameter of from about 25 microns to about 1000 microns.  (paragraph [0040])
Wherein said light transmitting material has a basis weight of from about 30 gsm to about 800 gsm. (paragraph [0040])
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Toye ‘144 to make the monofilament yarns have a diameter from about 25 microns to 1000 microns and a basis weight from about 30gms to about 800 gsm as taught by Rubinoff ‘592 as such can provide a stiff screen that is still able to be rolled up. (paragraph [0040])
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toye AU2018100144 in view of Neher et al 2011/0284173.
In regard to claims 7-8 Toye ‘144 fails to disclose:
Said monofilament yarns are solution dyed.  
Said monofilament yarns have a black or grey color.  
Neher et al ‘173 disclose:
Said yarns are solution dyed a black color.  (paragraph [0029])
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Toye ‘144 to dye the yarns black as taught by Neher et al ‘173 in order to reduce disruptive reflections. (paragraph [0029])
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985
Claims 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toye AU2018100144 in view of Colson 5,313,999.
In regard to claim 19, Toye ‘144 fails to disclose:
Wherein said covering includes a roller and wherein said light transmitting material is engaged with said roller and configured to retract and extend by winding and unwinding said roller as a result of winding around and unwinding from said roller.  
Colson ‘999 discloses:
Wherein said covering includes a roller (152) and wherein said light transmitting material (72) is engaged with said roller and configured to retract and extend by winding and unwinding said roller as a result of winding around and unwinding from said roller.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Toye ‘144 to include a roller wherein the light 
In regard to claim 20, Toye ‘144 fails to disclose: 
A front vertical support member having a height and a width.
A rear vertical support member having a height and a width.
Said rear vertical support member being parallel to said front vertical support member.
A plurality of generally horizontal vanes extending between said front and rear vertical support members.
Said horizontal vanes being configured to move at an angular orientation with respect to said front vertical support member and said rear vertical support member.
Wherein at least one of said front vertical support member or said rear vertical support member is formed from said light transmitting material.  
Colson ’999 discloses:
A front vertical support member (72) having a height and a width.
A rear vertical support member (96) having a height and a width.
Said rear vertical support (96) member being parallel to said front vertical support member (72).
A plurality of generally horizontal vanes (10a) extending between said front (72) and rear (96) vertical support members.
Said horizontal vanes (10a) being configured to move at an angular orientation with respect to said front vertical support member and said rear vertical support member.
Wherein at least one of said front vertical support member or said rear vertical support member is formed from a light transmitting material.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Toye ‘144 to have a front and rear support member with a plurality of horizontal vanes as taught by Colson ‘999 in order to provide a device capable of controlling the amount of light admitted through a window. (abstract)
In regard to claim 21, Toye ‘144/Colson ‘999 discloses:
Wherein said front vertical support member (72, Colson  ‘999) is formed from said light transmitting material (as taught by Toye ‘144) and wherein said rear vertical support member (92, Colson ‘999)  is formed from a second light transmitting material, said second light transmitting material having an openness factor of about 60% or greater, said second light transmitting material comprising a pattern of geometric shapes, said geometric shapes comprising hexagons.  (column 15, lines 12-15 of Colson ‘999 state that the same fabrics may be used, thus the second light transmitting material can be the same as that as disclosed by Toye ‘144)
In regard to claim 22-23, Toye ‘144/Colson ‘999 disclose:
Wherein the front vertical support member (72, Colson ‘999) is formed from said light transmitting material (as taught by Toye ‘144).
Said rear vertical support member (96, Colson ‘999) is formed from a sheer fabric having a grid-like pattern of squares, rectangles or diamonds.  (column 15, lines 11-30).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133.  The examiner can normally be reached on Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Primary Examiner, Art Unit 3634